DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant' s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of Chinese Application No. 20190914265.5 was received on 28 January 2020 as required by 37 CFR 1.55.

Drawings
The drawings filed on 14 February 2020 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

REASONS FOR ALLOWANCE
The following is examiner’s statement of reasons for allowance:
The primary reasons for allowance for claim 1 is that applicant’s claimed invention includes a pressureless high-frequency suspension thermal transfer printer, comprising: a host assembly (200), characterized in that the host assembly (200) is provided from top to bottom with an outer shell (201), an inner shell (202), a secondary thermal insulation shell (203), a fixing shell (204), a primary thermal 
Claims 2-8 are allowable because they depend from Claim 1.

US Patent 6,338,555 B1 to Hirose discloses a thermal transfer printer having similar structure to that of claim 1, however does not disclose a pressureless high-frequency suspension thermal transfer printer, a high-frequency energy conversion motor, a central control board is provided on a rear top of the outer shell, a high-frequency switching power supply is provided below the central control board, and the high-frequency switching power supply is connected to an external power line which is provided with a plug at an outer end; and a control panel  is provided on a rear top surface of the outer shell.

US PGPub 2021/0122176 A1 to Breton discloses similar structure to claim 1 of the present applicant, but does not disclose a pressureless high-frequency suspension thermal transfer printer.

Takai et al. discloses some similar structural components to Claim 1 of the present application, but does not disclose a pressureless high-frequency suspension thermal transfer printer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853